Case: 13-30054       Document: 00512373045         Page: 1     Date Filed: 09/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 13, 2013
                                     No. 13-30054
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROBERT BRUCE,

                                                  Plaintiff-Appellant

v.

BODIE LITTLE; DANIEL ALSUP; SHERIFFS OFFICE OF WINN PARISH;
TOMMY FOSTER; WALTER HAMPTON; PHILLIP VINES,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:11-CV-1541


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Robert Franklin Bruce, Louisiana prisoner # 397176, filed a § 1983
complaint against several officials at the Winn Parish Jail. The district court
dismissed the complaint with prejudice. Bruce filed what was effectively a
motion under Rule 59(e) of the Federal Rules of Civil Procedure, which
suspended the period to file a notice of appeal. See Bass v. U.S. Dep’t of
Agriculture, 211 F.3d 959, 962 (5th Cir. 2000). The district court again entered


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30054     Document: 00512373045      Page: 2      Date Filed: 09/13/2013

                                  No. 13-30054

judgment dismissing the complaint with prejudice. Bruce filed a notice of
appeal.
      The timing of Bruce’s notice of appeal raises a threshold question
regarding this court’s jurisdiction, which we must examine on our own motion,
if necessary. See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). In a civil
case, the timely filing of a notice of appeal “is a jurisdictional requirement.”
Bowles v. Russell, 551 U.S. 205, 214 (2007).
      A party has 30 days from entry of judgment in a civil case to file a notice
of appeal. FED. R. APP. P. 4(a)(1)(A). Although the appeal period was suspended
when Bruce filed his motion for reconsideration, it began to run anew upon entry
of the judgment disposing of that motion. See FED. R. APP. P. 4(a)(4)(A)(iv). The
judgment was entered on December 5, 2012, making Bruce’s notice of appeal due
on January 4, 2013. It was not received until January 9, 2013.
      Bruce is a prisoner, and therefore, his notice of appeal is deemed timely
if deposited in the internal mail system on or before the filing deadline. See FED.
R. APP. P. 4(c). Further, pro se prisoner pleadings in general are deemed filed
at the time they are delivered to prison officials for mailing. Medley v. Thaler,
660 F.3d 833, 835 (5th Cir. 2011). However, the record does not indicate when
Bruce deposited his notice of appeal in the prison’s internal mail system or,
alternatively, when he delivered it to prison officials for mailing. Thus, we
cannot determine whether we have jurisdiction.
      Accordingly, we hold the appeal in abeyance and remand for the limited
purpose of determining when Bruce deposited his notice of appeal in the internal
mail system or delivered it to prison officials for mailing.
      APPEAL HELD IN ABEYANCE; LIMITED REMAND.




                                        2